Citation Nr: 1456405	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Entitlement to service connection for residuals of a gunshot wound to the right foot, to include a scar and tendonitis (right foot disability).

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for shortness of breath, pulmonary insufficiency (respiratory disability).

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

6. Entitlement to service connection for gastro esophageal reflux disease (GERD)/ulcers, to include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A transcript of the Veteran's July 2013 hearing with the undersigned was reviewed with the claims file.

The issues of entitlement to service connection for GERD, sleep apnea, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the current right foot scar and tendonitis are not related to service.

2.  The weight of the evidence shows that the current right shoulder disability is not the result of an in-service injury or disease.

3.  The evidence does not show any current respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot scar and tendonitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In March and December 2007, prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.   During the Board hearing, the Veteran noted that additional private records were unobtainable.  VA provided examinations and opinions on the Veteran's shoulder and right foot claims in July 2012 and February 2013.  There are no procedural inadequacies with these examinations and opinions.  VA is not required to provide an examination for the claimed respiratory disorder, as the evidence does not show a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board does not find any outstanding development necessary to adjudicate the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings-to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the July 2013 hearing, the undersigned identified the issues and sought evidence concerning the in-service events, treatment, and symptoms associated with the claimed disorders to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 U.S.C.A. § 1111.  A preexisting injury will be considered to have been aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306.

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose a respiratory problem, as this requires specialized knowledge to understand the complexities of the respiratory system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible, but finds them less probative than the weight of documented evidence from service. 

Right foot

The criteria for service connection for disabilities of the right foot have not been met.  See 38 C.F.R. § 3.303.

The Veteran has a scar on his right foot and tendonitis.  The July 2012 VA examiner recorded a diffuse, patch-like scar measuring 2.5 centimeters by 2 centimeters with three transverse linear striations on the right foot.  The examiner also diagnosed anterior tibial tendonitis.

The evidence does not show a disease or injury in service that could result in the current right foot scar or tendonitis.  The Veteran's service enlistment examination notes a three-inch linear scar on the top of the Veteran's right foot.  As such, the Veteran's right foot is not considered to have been sound at entrance into service.  To establish service connection for a scar on the right foot, there should be evidence showing an increase in disability during active service.  See 38 C.F.R. § 3.306.

During VA examination and the Board hearing, the Veteran reported being injured when a bullet took off the top of his boot and tissue from the top of his foot.  Service records are silent for treatment for any such injury or complaints of a foot injury.  The Veteran did not receive a commendation for sustaining a gunshot wound during service.  He did not report any other injury or problem with the right foot during service.  In June 1967, an examination was conducted and the Veteran filled out a health questionnaire.  Neither the examiner nor the Veteran noted a disability or scar on the right foot.  The lack of documentation of treatment or lay reports of an injury in service outweighs the Veteran's report of being shot in the foot.  Aggravation of the scar or injury to the right foot has not been shown by the evidence. 

The VA examiner from July 2012 and February 2013 stated that "if a gunshot was fired and was non-penetrating and skimmed the surface of the boot/foot, causing more of a laceration type wound as stated by the Veteran, then the current scar pattern would be as likely as not consistent with that type of wound."  The examiner explained, however, that she could not determine whether an actual gunshot wound occurred because there was no evidence of such in the service treatment records nor evidence of shrapnel or foreign body in x-rays. The examiner only definitively stated that the current scar on the Veteran's right foot was unlike the scar noted at entrance to service.  The examiner's opinion is specifically dependent on establishing an in-service gunshot wound to the right foot.  The evidence does not show an in-service gunshot wound; therefore, the opinion is not probative in proving service connection.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The other medical opinion of record provided negative conclusions on causation but was insufficient without rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

The preponderance of the evidence is against finding an in-service injury that could result in the current right foot scar or tendonitis.  

Shoulder Disability

The criteria for service connection for a right shoulder disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows the Veteran has a current right shoulder disability.  The VA examiner in July 2012 noted a fractured clavicle from 1967 and noted degenerative joint disease in the opinion.  The July 2012 examiner also recorded decreased range of motion in the Veteran's right shoulder and positive findings on the several tests for tendonopathy.  

The evidence does not show an in-service injury to the right shoulder that could result in the current disability.  During VA examination and the Board hearing, the Veteran reported injuring his shoulder in service when he was thrown from a jeep that hit a land mine.  During the hearing, he reported seeking medical treatment and having his arm strapped to his side to avoid further injury to the shoulder joint.  Service records are silent for treatment for or complaints of any shoulder injury or vehicle accident.  In June 1967, an examination was conducted and the Veteran filled out a health questionnaire.  The examiner found no disability of the right shoulder, and the Veteran did not report a disability.  The lack of documentation of treatment, lay complaints, or an accident in service outweighs the Veteran's report of being thrown from a jeep that hit a land mine.  The evidence does not show an in-service injury to the right shoulder. 

The VA examiner in July 2012 stated that on the basis of the Veteran's history without evidence in the claims file, the right shoulder disability was at least as likely as not consistent with an injury sustained from being thrown from a jeep that hit a land mine.  In a February 2013 addendum opinion, the examiner further explained that the blast injury could have caused the clavicular fracture, which in turn could have caused an associated shoulder injury.  Again, the examiner's opinion is based on a finding that the Veteran was thrown from a jeep that hit a land mine in service.  The evidence does not support such a finding; therefore, the opinion is not probative to prove service connection.  Reonal, 5 Vet. App. at 461.  The June 2011 negative conclusion is inadequate without rationale.  See Stefl, 21 Vet. App. at 120.  

Based on the evidence, the Veteran's current right shoulder disability is not related to service.  See 38 C.F.R. § 3.303.   

Respiratory Disability

The criteria for service connection for a respiratory disability have not been met, because the evidence does not show a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence is against a finding of a current respiratory disability.  VA treatment records do not show any diagnosis of a chronic respiratory disorder or complaints of respiratory distress.  During the Board hearing, the Veteran reported having shortness of breath when riding a bike for an extended period of time, swimming, and hiking.  He also reported burning in his chest associated with GERD, which is addressed in the remand portion of this decision.  Treatment records from March 2012 show a hospital admission for acute pneumonia.  At that time the Veteran was thoroughly screened for respiratory complications but the medical providers found normal respiratory symptoms with no lingering effects of the pneumonia.  Additionally, the Veteran denied shortness of breath at that time.  

A mental health treatment record from December 2010 notes that the Veteran had asthma but denied any shortness of breath.  March 2012 diagnostic studies specifically note no findings of asthma.  The Veteran has not reported having been diagnosed with asthma.  Therefore, this December 2010 note does not appear to be a credible diagnosis of asthma or any respiratory disorder.  The evidence also shows no cardiovascular conditions, which could cause shortness of breath.  A February 2012 cardiovascular stress test was normal.

As discussed above, the Veteran does not have the requisite knowledge or training to diagnose a respiratory disability.  The medical evidence of no respiratory disability outweighs the Veteran's reports of symptoms.  The Veteran, therefore, does not have any independent respiratory disability upon which service connection could be granted.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Any chest pain associated with GERD can be addressed on remand, if that claim is granted.

The preponderance of the evidence is in favor of service connection for a right foot scar and right shoulder disability but against service connection for a respiratory disorder.  See 38 C.F.R. § 3.303.  The benefit of the doubt doctrine was afforded and is otherwise inapplicable.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a right foot disability, to include a scar and tendonitis, is denied.

Service connection for a right shoulder disability is denied.

Service connection for a respiratory disability is denied.


REMAND

Additional development is needed for the claims of service connection for GERD, sleep apnea, and low back disability.  The June 2011 and February 2013 opinions are inadequate, because the VA examiners provided only conclusions without supporting rationale for the GERD and sleep apnea claims.  See Stefl, 21 Vet. App. at 120.  The July 2012 VA examiner noted only a 1967 compression fracture but no current low back disabilities; however, VA treatment notes osteoarthritis generally, lumbago, and a herniated disc in 2001 and 2002, prior to the period on appeal.  Clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records pertinent to the Veteran's claims and associate them with the file.

2.  Thereafter, forward the claims file to the February 2013 VA examiner to provide an opinion on GERD.  The examiner should address the following:

a. Is the Veteran's GERD at least as likely as not caused by his service-connected PTSD?

b. Is the Veteran's GERD at least as likely as not aggravated beyond the natural progression by his service-connected PTSD?

The examiner must provide a rationale for medical conclusions given.  If the needed opinion cannot be provided without resort to speculation, explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3.  Forward the claims file to the June 2011 VA examiner, or another appropriate examiner, to provide an addendum opinion as to whether sleep apnea is related to service-connected PTSD.

a.  Is the current sleep apnea at least as likely as not caused by service-connected PTSD?

b.  Is the current sleep apnea at least as likely as not aggravated beyond the natural progression by service-connected PTSD?

Provide a rationale for the conclusions given.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4.  Forward the claims file to the July 2012 VA examiner, or another appropriate examiner, to address the following with regard to the low back: 

a.  Does the Veteran have a current low back disability?  Treatment records diagnose osteoarthritis generally; does the Veteran have osteoarthritis in his lumbosacral spine?

b.  Is the Veteran's current low back diagnosis at least as likely as not related to service, to include the report of being thrown from a jeep that hit a land mine?

Provide a rationale for the conclusions given.  The examiner should consider all lay and medical evidence of record.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


